Case: 0:19-cv-00006-HRW-EBA Doc #: 48 Filed: 08/07/20 Page: 1 of 1 - Page ID#: 994




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                     ASHLAND

 Civil Action No. 19-6-HRW

 LEONEL MARTINEZ,                                                         PLAINTIFF,

 v.                                          ORDER

 KATHY LITTERAL, WARDEN, et.al.,                                        DEFENDANTS.


        This is matter is before the Court upon Leonel Martinez’s Motion to Amend Complaint

 [Docket No. 43]. The matter was referred to Magistrate Judge Edward B. Atkins.

        Magistrate Judge Atkins recommends that the motion be overruled [Docket No. 44].

 Petitioner has not filed objections to the Report and Recommendation, and the time for doing so

 has passed.

        After carefully considering the record, the Court finds the report and recommendation

 well taken and shall adopt the same as and for its own opinion. Accordingly, IT IS HEREBY

 ORDERED:

        (1) that the Magistrate Judge=s Report and Recommendation [Docket No. 44] is hereby

 APPROVED and ADOPTED as and for the Court’s opinion; and

        (2) the Motion to Amend Complaint [Docket No.43] is OVERRULED.

        This 7th day of August 2020.
